Citation Nr: 0305803	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  01-06 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Kimberly Bosshart, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's step-daughter


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1936 to July 
1938, and from June 1943 to November 1945.  The appellant is 
the widow of the veteran.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  

In October 2002, the appellant appeared before the 
undersigned Acting Member of the Board and gave testimony in 
support of her claim.  

In March 2001, the RO denied entitlement to service 
connection for the cause of the veteran's death, and also 
denied entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  The Board 
further notes that, effective August 23, 2001, the Board 
imposed a temporary stay on claims for DIC involving 
"hypothetical entitlement" under the provisions of 38 
U.S.C.A. § 1318, due to the recent holding in National 
Organization of Veterans' Advocates, Inc. V. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 
16, 2001).  In that decision, the Federal Circuit identified 
a conflict between the provisions in 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106.  Although the Federal Court did not 
invalidate the regulation, it concluded that it would be 
inappropriate for the VA to continue to process claims under 
38 U.S.C.A. § 1318 until the validity or invalidity of 38 
C.F.R. § 3.22 is finally established. Accordingly, at this 
time, the Board cannot adjudicate the issue of entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1318 due to the 
temporary stay.  Therefore, appellate review of the issue of 
entitlement to DIC is deferred until the temporary stay is 
lifted.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim, and to the extent possible, has 
obtained and fully developed all evidence necessary for the 
equitable disposition of the claim.   

2.  The veteran died on January [redacted], 2001.  At the time of the 
veteran's death, service connection was in effect for 
spondylolisthesis L5-S1 with loss of motion, rated as 60 
percent disabling.  He was granted a total rating based on 
unemployability in October 1998, effective from December 11, 
1997.  

3.  The cause of death on the death certificate was listed as 
bronchial carcinoma.  

4.  There is no competent evidence that establishes a nexus 
between the veteran's service-connected disability and the 
cause of his death.  

5.  No competent medical evidence has been submitted into the 
record which establishes that a disability related to 
service, or a service-connected disability, caused or 
contributed substantially or materially to cause the death of 
the veteran.  




CONCLUSIONS OF LAW

1.  Bronchial carcinoma was not incurred during service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2002).
 
2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2002); 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

The Board finds that to the extent reasonably possible, VA 
has met its duty to notify and assist in the appellant's 
case. In a March 2001 letter, the RO explained to the 
appellant why her claim was denied and where to call if she 
had any questions.  A review of the record discloses that the 
terminal hospital records have been received and associated 
with the claims file.  In addition, after the appellant 
informed the RO the veteran's death certificate was amended, 
she was properly informed by the RO she should submit a copy 
of it, along with a statement from the veteran's physician if 
the amendment was relevant to her VA claim.  The appellant 
did not provide a response to the letter.  

In the June 2001 statement of the case, and the December 2001 
supplemental statement of the case, the RO informed the 
appellant of the evidence necessary to establish service 
connection for cause of the veteran's death.  In the 
statement of the case, the RO also included the pertinent 
regulations that applied to the appellant's claim.  
Correspondence copies of these determinations were mailed to 
the appellant's accredited representative.   

At her hearing before the undersigned, the appellant was 
advised as to what was needed to support a claim for service 
connection for the cause of the veteran's death.  The 
appellant provided hospitalization records of the veteran's 
final treatment and she indicated that prior to that 
hospitalization, she did not believe that there were any 
other medical records that would support her position since 
the veteran was in good health prior to that time.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the case need not be referred to the appellant or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the appellant and the changes articulated 
in the new legislation are less stringent.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).


II.  Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Bronchial 
carcinoma may be presumed to have been incurred in service if 
manifested to a compensable degree during the first post-
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2002).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. §§ 3.303(a), 3.312 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  The Evidence

The veteran's service medical records show no complaint, 
diagnosis or treatment for a lung disability.  X-rays of the 
chest performed in October and November 1945 were negative.  
Post service, in an April 1987 letter, a private physician 
stated that the veteran had been treated since 1979 for 
several disabilities, including chronic obstructive pulmonary 
disease (COPD).  VA examination in December 1994 found COPD, 
and chest X-rays showed minimal emphysema and probable 
chronic interstitial pulmonary disease.  

On January 2, 2001, the veteran was admitted to the Baptist 
Medical Center with complaints of fever, confusion and 
weakness.  It was noted by way of history that he had been on 
chemotherapy for bilateral lung cancers which had been in 
excellent remission.  During his hospitalization, chest X-
rays were performed, and were normal.  A CT scan of the chest 
showed bullous emphysema and it was noted that no cancer was 
actually seen.  A white blood cell study showed orbital 
cellulitis and antibiotics were administered.  The veteran 
continued to deteriorate and he passed away on January [redacted], 
2001.  

IV.  Analysis

The appellant contends through statements and hearing 
testimony that the veteran's service-connected back 
disability caused a weakened state in his spine and that an 
infection developed there, eventually causing his death.  It 
is argued that his disability caused a weakened condition and 
that his body could not respond to the antibiotics.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  There is no evidence in the claims file to support 
the appellant's allegation that the veteran's service-
connected back disability contributed to the veteran's death.  
The death certificate clearly shows the cause of the 
veteran's death, which is listed as bronchial carcinoma.  
There is no competent evidence establishing that the 
veteran's service-connected disability contributed to his 
bronchial carcinoma.  In this regard, the Board notes that 
the appellant has stated that the certificate of death has 
been amended.  As noted above, however, VA requested the 
appellant provide a copy of the amended death certificate.  
In addition, the appellant was asked to provide a statement 
from the treating physician.  The appellant has unfortunately 
failed to respond to these requests.  While VA does have a 
duty to assist in the development of this claim, this duty is 
not limitless.  The appellant's cooperation in responding to 
requests for information is required.  Thus, in the absence 
of documentation to the contrary, the certificate of death of 
record must be relied upon by the Board.  

In any event, as indicated above, the evidence of record does 
not establish that bronchial carcinoma was incurred in or 
aggravated by service.  Likewise, there is no evidence that 
the veteran's service-connected disability contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  There is no reference in the file to 
any lung disability until 1987, when a private examiner 
stated that the veteran had been treated for a lung 
disability since 1979.  This is many years after service 
discharge and there is no evidence of record relating the 
disability to service.  In addition there is no probative 
evidence to show that bronchial cancer was caused by or the 
result of the veteran's service-connected disability.  

It is noted that in the April 1987 statement from the private 
examiner, it was stated that it was possible that the back 
condition was causing chronic aggravation which could be 
causing the problems for which the veteran was being treated 
(that is, COPD, peptic ulcer, and degenerative arthritis).  
38 C.F.R. § 3.102 (2002) provides, however, that service 
connection may not be based on a resort to speculation or 
even remote possibility, and a number of Court cases have 
provided additional guidance as to this aspect of weighing 
medical opinion evidence.  Morris v. West, 13 Vet. App. 94, 
97 (1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of multiple sclerosis for many years 
prior to the date of diagnosis deemed speculative); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of 
the claimed disorder or any such relationship).  Thus, the 
Board considers the April 1987 statement cited above to be 
speculative and is not of sufficient probative value to 
establish a connection between the veteran's back disability 
and any lung disorder.  Indeed, since the veteran was not 
apparently being treated for bronchial carcinoma at that 
time, this statement can not possibly be used to show any 
relationship between the veteran's service connected 
disability and his eventual cause of death.  

The appellant's statements and testimony have been 
considered.  Her lay statements, while credible with regard 
to what she observed, are not competent evidence for the 
purpose of showing a medical causation.  Consequently, the 
Board cannot accord any probative value to her statements 
regarding the cause of the veteran's death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The Board sympathizes with the appellant in the loss of her 
husband, the veteran. However, the preponderance of the 
evidence in the file is against the claimant, inasmuch as the 
competent evidence of record indicates that the veteran's 
death was the result of bronchial carcinoma, not his service-
connected back disability. Therefore, the appellant is not 
entitled to service connection for the cause of his death.  
See 38 C.F.R. § 3.312; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

